— In a negligence action to recover damages for personal injuries, petitioners appeal from so much of an order of the Supreme Court, Westchester County (Dickinson, J.), dated July 13,1981, as, upon their motion to fix and enforce an attorney’s lien in connection with the settlement of the underlying action, ordered that petitioners pay a stated forwarding fee to respondent. Order reversed, insofar as appealed from, on the law, without costs or disbursements, and matter remitted to Special Term for a hearing to determine the services performed and responsibility assumed by each of the attorneys (see Code of Professional Responsibility, DR 2-107). By order dated January 20, 1981, Trial Term directed that a hearing be held relating to the dispute between the forwarding and the trial attorneys. The ensuing holding of a conference and the direction for submission of affirmations of services did not constitute such hearing. Titone, J. P., Bracken, Niehoff and Boyers, JJ., concur.